DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In particular, the term “adjustment means” coupled with the functional language “to vary the position of the belt scraping element relative to the elongate support thereby to allow at least a portion of the elongate belt scraping edge to be moved towards or away from the inner surface of the conveyor belt” is being interpreted under 35 U.S.C. 112(f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 4,202,437) in view of Garden et al. (US 2007/0272518).
 	Figure 8 of Gordon shows a nip guard formed by a conveyor scraper assembly 10B that is used in a conveyor system withy pulley 66 and a flexible conveyor belt 11 which is engaged with and which passes over the pulley. The belt includes an outer load-carrying surface 11A and an inner surface 11B. The nip guard includes supporting structure 20/50 and at least one belt scraping element 53. The supporting structure includes spaced apart first and second brackets 23 configured to be mounted to external structure of the conveyor to hold an elongate support 50 between the first and second brackets. The belt scraping element has an elongate body formed of a resilient rubber (column 3, lines 35-40), a first end and an opposed second end (see the opposite lateral sides of the scraping element in figure 1), a first side 54 and an opposing second side 55 which presents an elongate belt scraping edge in contact with the inner surface of the conveyor belt. As described above Gordon shows generally all the structure required by the claims except for the scraping element with a body that is deformable to enable the elongate belt scraping edge to follow a curved or sinuous path which follows and contacts the inner surface of the conveyor belt.
 	Garden shows a conveyor belt scraper assembly with a deformable elongate scraper element body 1’/3 held by an elongate supporting structure 12. An adjustment means to vary the position of the belt scraping element relative to the elongate support thereby to allow at least a portion of the elongate belt scraping edge to be moved towards or away from the inner surface of the conveyor belt is provided by fasteners 13/14/15/16/17 that are actuatable to deform the scraper element body to enable the elongate belt scraping edge to follow a curved or sinuous path which follows and contacts the inner surface of the conveyor belt. Garden teaches that the deformable scraper element body and adjustment means advantageously provides uniform pressure against the belt in the contact face (paragraph 0004) and easily adapts to the form of the belt transverse to the direction of the belt (paragraph 0011). Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention to provide the nip guard of Gordon with the deformable elongate scraper element body, supporting structure, and adjustment means of Garden so that the scraper provides uniform pressure against the belt that may be easily adapted to the form of the belt according to the teachings of Garden. When this is done, the resulting apparatus would have all the structure required by claims 20-23.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rund et al. (US 1,933,485) in view of Garden et al. (US 2007/0272518).
 	Rund shows a nip guard formed by a conveyor scraper assembly 1/4/7 that is used in a conveyor system withy pulley A and a flexible conveyor belt B which is engaged with and which passes over the pulley. The belt includes an outer load-carrying surface and an inner surface. The nip guard includes supporting structure 1 and at least one belt scraping element 4. The supporting structure includes spaced apart first and second brackets 2 configured to be mounted to external structure of the conveyor to hold an elongate support 1 between the first and second brackets. The belt scraping element has an elongate body 4with a first end and an opposed second end (see the opposite lateral sides of the scraping element in figure 1), a first upper side and an opposing lower second side 55 which presents an elongate belt scraping edge in contact with the inner surface of the conveyor belt (see figure 2). As described above Gordon shows generally all the structure required by the claims except for the scraping element with a body that is deformable to enable the elongate belt scraping edge to follow a curved or sinuous path which follows and contacts the inner surface of the conveyor belt.
 	Garden shows a conveyor belt scraper assembly with a deformable elongate scraper element body 1’/3 held by an elongate supporting structure 12. An adjustment means to vary the position of the belt scraping element relative to the elongate support thereby to allow at least a portion of the elongate belt scraping edge to be moved towards or away from the inner surface of the conveyor belt is provided by fasteners 13/14/15/16/17 that are actuatable to deform the scraper element body to enable the elongate belt scraping edge to follow a curved or sinuous path which follows and contacts the inner surface of the conveyor belt. Garden teaches that the deformable scraper element body and adjustment means advantageously provides uniform pressure against the belt in the contact face (paragraph 0004) and easily adapts to the form of the belt transverse to the direction of the belt (paragraph 0011). Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention to provide the nip guard of Rund with the deformable elongate scraper element body, supporting structure, and adjustment means of Garden so that the scraper provides uniform pressure against the belt that may be easily adapted to the form of the belt according to the teachings of Garden. When this is done, the resulting apparatus would have all the structure required by claims 20-23.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 4,202,437) in view of Noda Tec KK (JP 2000-7135).
 	Figure 8 of Gordon shows a nip guard formed by a conveyor scraper assembly 10B that is used in a conveyor system withy pulley 66 and a flexible conveyor belt 11 which is engaged with and which passes over the pulley. The belt includes an outer load-carrying surface 11A and an inner surface 11B. The nip guard includes supporting structure 20/50 and at least one belt scraping element 53. The supporting structure includes spaced apart first and second brackets 23 configured to be mounted to external structure of the conveyor to hold an elongate support 50 between the first and second brackets. The belt scraping element has an elongate body formed of a resilient rubber (column 3, lines 35-40), a first end and an opposed second end (see the opposite lateral sides of the scraping element in figure 1), a first side 54 and an opposing second side 55 which presents an elongate belt scraping edge in contact with the inner surface of the conveyor belt. As described above Gordon shows generally all the structure required by the claims except for the scraping element with a body that is deformable to enable the elongate belt scraping edge to follow a curved or sinuous path which follows and contacts the inner surface of the conveyor belt.
 	Noda shows a conveyor belt scraper assembly with a deformable elongate scraper element body 1 held by an elongate supporting structure 52. An adjustment means to vary the position of the belt scraping element relative to the elongate support thereby to allow at least a portion of the elongate belt scraping edge to be moved towards or away from the inner surface of the conveyor belt is provided by fasteners 40/41/42/43 that are actuatable to deform the scraper element body to enable the elongate belt scraping edge to follow a curved or sinuous path which follows and contacts the inner surface of the conveyor belt. Noda teaches that the deformable scraper element body and adjustment means advantageously provides a constant scraping effect (see abstract). Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention to provide the nip guard of Gordon with the deformable elongate scraper element body, supporting structure, and adjustment means of Noda so that the scraper provides uniform pressure against the belt that may be easily adapted to the form of the belt according to the teachings of Noda. When this is done, the resulting apparatus would have all the structure required by claims 20-23.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rund et al. (US 1,933,485) in view of Garden et al. (US 2007/0272518).
 	Rund shows a nip guard formed by a conveyor scraper assembly 1/4/7 that is used in a conveyor system withy pulley A and a flexible conveyor belt B which is engaged with and which passes over the pulley. The belt includes an outer load-carrying surface and an inner surface. The nip guard includes supporting structure 1 and at least one belt scraping element 4. The supporting structure includes spaced apart first and second brackets 2 configured to be mounted to external structure of the conveyor to hold an elongate support 1 between the first and second brackets. The belt scraping element has an elongate body 4with a first end and an opposed second end (see the opposite lateral sides of the scraping element in figure 1), a first upper side and an opposing lower second side 55 which presents an elongate belt scraping edge in contact with the inner surface of the conveyor belt (see figure 2). As described above Gordon shows generally all the structure required by the claims except for the scraping element with a body that is deformable to enable the elongate belt scraping edge to follow a curved or sinuous path which follows and contacts the inner surface of the conveyor belt.
	Noda shows a conveyor belt scraper assembly with a deformable elongate scraper element body 1 held by an elongate supporting structure 52. An adjustment means to vary the position of the belt scraping element relative to the elongate support thereby to allow at least a portion of the elongate belt scraping edge to be moved towards or away from the inner surface of the conveyor belt is provided by fasteners 40/41/42/43 that are actuatable to deform the scraper element body to enable the elongate belt scraping edge to follow a curved or sinuous path which follows and contacts the inner surface of the conveyor belt. Noda teaches that the deformable scraper element body and adjustment means advantageously provides a constant scraping effect (see abstract). Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention to provide the nip guard of Rund with the deformable elongate scraper element body, supporting structure, and adjustment means of Noda so that the scraper provides uniform pressure against the belt that may be easily adapted to the form of the belt according to the teachings of Noda. When this is done, the resulting apparatus would have all the structure required by claims 20-23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651